The Attorney General has asked the Court for an advisory opinion as to whether the financial impact statement prepared by the Financial Impact Estimating Conference on the constitutional amendment, proposed by initiative petition, entitled “Public Protection from Repeated Medical Malpractice,” is in accordance with section 100.371, Florida Statutes. The financial impact statement provides as follows:
The direct financial impact on state and local governments resulting from the proposed initiative would be minimal. There will likely be additional costs to the state of less than $1 million per year, but these costs will be offset by licen-sure fees. Beyond the direct impact, if the amendment results in shortages of physicians, there could be some increase in Medicaid and health insurance costs paid by state and local governments.
Article XI, section 5, Florida Constitution, addresses financial impact statements and provides as follows in relevant part:
(b) The legislature shall provide by general law, prior to the holding of an election pursuant to this section, for the provision of a statement to the public regarding the probable financial impact of any amendment proposed by initiative pursuant to section 3.
(Emphasis added.) Pursuant to article XI, section 5(b), the Legislature amended section 100.371(6)(a), Florida Statutes, to provide as follows in relevant part:
*687[T]he Financial Impact Estimating Conference shall complete an analysis and financial impact statement to be placed on the ballot of the estimated increase or decrease in any revenues or costs to state or local governments resulting from the proposed initiative.
Ch.2004-33, § 3, Laws of Fla. (emphasis added). Further, the Legislature amended section 100.371(6)(b), Florida Statutes, to provide as follows in relevant part:
3. Principals of the Financial Impact Estimating Conference shall reach a consensus or majority concurrence on a clear and unambiguous financial impact statement, no more than 75 words in length, and immediately submit the statement to the Attorney General. Nothing in this subsection prohibits the Financial Impact Estimating Conference from setting forth a range of potential impacts in the financial impact statement. Any financial impact statement that a court finds not to be in accordance with this section shall be remanded solely to the Financial Impact Estimating Conference for redrafting. The Financial Impact Estimating Conference shall redraft the financial impact statement within 15 days.
Ch.2004-33, § 3, Laws of Fla. (emphasis added). Reading section 100.371(6)(b)(3) in conjunction with section 100.371(6)(a), as well as with article XI, section 5(b), Florida Constitution, the phrase “range of potential impacts” in section 100.371(6)(b)(3) must relate to the phrase “probable financial impact” set forth in the constitution.
The Court finds that the third sentence in the financial impact statement does not comply with section 100.371(6), Florida Statutes, as amended by chapter 2004-33, section 3, Laws of Florida, and the Court remands the statement to the Financial Impact Estimating Conference for redrafting pursuant to section 100.371(6)(d)(l).
No motion for rehearing will be allowed.
PARIENTE, C.J., and ANSTEAD, LEWIS and CANTERO, JJ., concur.
LEWIS, J., specially concurs with an opinion.
BELL, J., concurs in result only.
WELLS, J., dissents with an opinion.
QUINCE, J., dissents with an opinion in which WELLS, J., concurs.